DETAILED ACTION
This action is in response to the application filed on 7/12/2021. 
Claims 1-14 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 7/12/2021 has been considered by the examiner (see attached PTO-1449).

	
		
Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to image coding/decoding including, for a current block, obtaining transform skip flag of a current block, obtaining residual information of the current block based on the transform skip flag, deriving a specific number of context-coded bins for context syntax elements, decoding the context syntax elements based on the specific number, deriving transform coefficients based on the context syntax elements, deriving residual samples based on the transform coefficients and generating reconstructed picture based on the residual samples, in which, if a number of context coded bins derived before a specific transform coefficients reaches the specific number a bypass syntax element is decoded. 




- Joshi et al. (US 20150341655 A1)
Joshi discloses coding/decoding of image in which a CABAC having a bypass mode is used to reduce a number of context codes bins.

- Sze et al.  (US 20130272389 A1)
Sze discloses coding/decoding image having a CABAC with a reduced number of bypass codes bins by using a different binarization for a syntax element representing the remaining actual value of a transform coefficient that restricts the maximum code word length of the syntax element to 32 bits or less.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 11 and 15, image coding/decoding including, for a current block, obtaining transform skip flag of a current block, obtaining residual information of the current block based on the transform skip flag, deriving a specific number of context-coded bins for context syntax elements, decoding the context syntax elements based on the specific number, deriving transform coefficients based on the context syntax elements, deriving residual samples based on the transform coefficients and generating reconstructed picture based on the residual samples, in which, if a number of context coded bins derived before a specific transform coefficients reaches the specific number a bypass syntax element is decoded.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAE N NOH/

Primary Examiner
Art Unit 2481